UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Scotts EZ Seed Litigation                            Civil Action No. 12-cv-04727-VB



                    NOTICE OF MOTION FOR FINAL APPROVAL OF
                           CLASS ACTION SETTLEMENT

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that on December 19, 2018 at 9:30 a.m. before the Honorable

Vincent L. Briccetti, United States District Judge for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601, Plaintiffs Michael Arcuri, David Browne,

Gwen Eskinazi, Stacy Lonardo, Lance Moore, Vance Smith, and Nancy Thomas (collectively,

“Plaintiffs”), by and through Class Counsel will move and hereby do move for an order: (1)

finally approving the Class Action Settlement, and (2) certifying the Settlement Class.

       PLEASE TAKE FURTHER NOTICE that, in support of the motion, Plaintiffs will

rely upon: (1) the accompanying Memorandum of Law, (2) the October 5, 2018 Declaration of

Joseph I. Marchese, and the exhibits attached thereto (including the Parties’ Class Action

Settlement Agreement) (ECF No. 350), (3) the October 5, 2018 Declaration of Timothy J. Peter,

and the exhibits attached thereto (ECF No. 351), (4) the October 5, 2018 Declaration of Antonio

Vozzolo, and the exhibits attached thereto (ECF No. 352), (5) the Declarations of Plaintiffs

Michael Arcuri, David Browne, Gwen Eskinazi, Stacy Lonardo, Lance Moore, Vance Smith, and

Nancy Thomas (ECF Nos. 353-359), and (6) the Declaration of Jeanne C. Finegan, and the

exhibits attached thereto.

       PLEASE TAKE FURTHER NOTICE that the undersigned hereby requests oral

argument.

       A Proposed Final Judgment and Order of Dismissal with Prejudice is submitted herewith.
Dated: December 5, 2018   Respectfully submitted,

                          BURSOR & FISHER, P.A.

                          By: /s/ Joseph I. Marchese
                              Joseph I. Marchese

                          Scott A. Bursor
                          Joseph I. Marchese
                          888 Seventh Avenue
                          New York, New York 10019
                          Telephone: (646) 837-7150
                          Facsimile: (212) 989-9163
                          Email: scott@bursor.com
                                 jmarchese@bursor.com

                          -and-

                          FARUQI & FARUQI, LLP
                          Nadeem Faruqi
                          Timothy J. Peter
                          685 Third Avenue, 26th Floor
                          New York, New York 10017
                          Telephone: (212) 983-9330
                          Facsimile: (212) 983-9331
                          Email: nfaruqi@faruqilaw.com
                                 tpeter@faruqilaw.com

                          Co-Class Counsel

                          VOZZOLO LLC
                          Antonio Vozzolo
                          345 Route 17 South
                          Upper Saddle River, New Jersey 07458
                          Telephone: (201) 630-8820
                          Facsimile: (201) 604-8400
                          Email: avozzolo@vozzolo.com

                          Additional Counsel for Plaintiffs




                             2
